TYSON, Judge
concurring in part, dissenting in part.
I concur with Part I of the majority’s opinion holding that the trial court had proper jurisdiction to dismiss the lawsuit in its entirety at the hearing on plaintiff’s motion for a temporary restraining order *218(TRO). I respectfully dissent from Part II of the majority’s opinion which affirms that portion of the trial court’s order which held that plaintiff State Employees Association of North Carolina (SEANC) did not have standing to bring an action and which dismissed plaintiff’s action.
I. Standing
Plaintiff alleged in its complaint:
SEANC brings this action on behalf of its active members who are vested members of any of the [retirement] systems. . . . SEANC has standing to maintain this lawsuit. As more fully set forth below, the active SEANC members who are vested members of the Retirement Systems are suffering and will continue to suffer irreparable harm to their contractual and constitutional rights in the Retirement Systems as a result of the actions, both past and threatened, of the defendants unless the defendants are restrained. Thus, all such members would have standing to maintain a lawsuit such as this one on their own behalf.
The proper standard to analyze whether an association has standing is set forth by our Supreme Court in River Birch Associates v. City of Raleigh, 326 N.C. 100, 388 S.E.2d 538 (1990):
[A]n association has standing to bring suit on behalf of its members when: (a) its members would otherwise have standing to sue in their own right; (b) the interests it seeks to protect are germane to the organization’s purpose; and (c) neither the claim asserted nor the relief requested requires the participation of individual members in the lawsuit.
River Birch, 326 N.C. at 130, 388 S.E.2d at 555 (quoting Hunt v. Washington State Apple Advertising Comm’n, 432 U.S. 333, 343, 53 L. Ed. 2d 383, 394 (1977)). Justice Meyer stated, “[t]o have standing the complaining association or one of its members must suffer some immediate or threatened injury.” Id. at 129, 388 S.E.2d at 555. (Emphasis supplied). The River Birch Court found the association had standing for the declaratory judgment claim but not for the tort claim because individual members of the association may suffer damages in differing amounts.
River Birch adopted the standard set forth in the case of Warth v. Seldin, 422 U.S. 490, 45 L. Ed. 2d. 343 (1975). The U.S. Supreme Court stated that for an association to have standing, “[t]he associa*219tion must allege that its members, or any one of them, are suffering immediate or threatened injury as a result of the challenged action of the sort that would make out a justiciable case had the members themselves brought suit.” Warth, 422 U.S. at 511, 45 L. Ed. 2d. at 362 (emphasis supplied). The Court further stated:
whether an association has standing to invoke the court’s remedial powers on behalf of its members depends in substantial measure on the nature of the relief sought. If in a proper case the association seeks a declaration, injunction, or some other form of prospective relief, it can reasonably be supposed that the remedy, if granted, will inure to the benefit of those members of the association actually injured.
Warth, 422 U.S. at 515, 45 L. Ed. 2d at 364.
The clear language of River Birch and Warth does not require a threat of immediate injury to each and every individual member of the association in order for the association to have standing.
The majority’s opinion, relying upon Landfall Group v. Landfall Club, Inc., 117 N.C. App. 270, 450 S.E.2d 513 (1994), would require each and every member of an association to have individual standing in order for the association to have standing. This requirement would obliterate associational standing and is inconsistent with the plain language of River Birch. “[0]ne of its members must suffer some immediate or threatened injury.” River Birch, 326 N.C. at 129, 388 S.E.2d at 555 (citing Hunt, 432 U.S. at 342, 53 L. Ed. 2d at 393).
Landfall relied upon Valley Forge College v. Americans United, 454 U.S. 464, 488, 70 L. Ed. 2d. 700, 719 (1982) to hold that each member of the association had to show a “distinct and palpable injury” to have standing to sue. Landfall, 117 N.C. App. at 273, 450 S.E.2d at 515.
Valley Forge required a distinct and palpable injury to each association member for the association to make an establishment clause challenge and meet the requirements of Art. Ill of the U.S. Constitution. Valley Forge, 454 U.S. at 488-89, 70 L. Ed. 2d at 719-20. The facts of Valley Forge were specific, and its holding is narrow. Its rationale for Art. Ill standing is inapplicable to the facts in Landfall.
The majority’s assertion that Landfall controls the result here is questionable in light of the more recent cases from this Court of *220Northeast Concerned Citizens, Inc. v. City of Hickory, 143 N.C. App. 272, 545 S.E.2d 768 (2001) and Creek Pointe Homeowner’s Ass’n v. Happ, 146 N.C. App. 159, 552 S.E.2d 220 (2001), disc. review denied, 356 N.C. 161, 568 S.E.2d 191 (2002).
The concurring opinion in Northeast expressed concern that the majority’s opinion overreached by stating “that a corporation has standing to challenge a zoning action only if ‘all of the members/shareholders of the corporation’ would have individual standing to bring the action.” Northeast, 143 N.C. App. at 278, 545 S.E.2d at 772. To address the concerns of the concurrence, the majority acknowledged in a footnote the holding of River Birch but distinguished its applicability to the facts in Northeast which dealt with zoning regulations. Id. at 277, 545 S.E.2d at 772. (“As North Carolina has created a specific test for standing that is applicable to actions challenging zoning ordinances, . . . the more general standing requirement for associations stated in River Burch is not applicable to the case sub judice. ”)
More recently, this Court in Creek Pointe Homeowner’s Ass’n v. Happ, 146 N.C. App. 159, 552 S.E.2d 220 (2001), disc. rev. denied, 356 N.C. 161, 568 S.E.2d 191 (2002), reversed the trial court’s dismissal of a homeowner’s association’s claim for lack of standing and held “that the association ha[d] standing to pursue claims against [the] defendant on its own behalf.” Creek Pointe, 146 N.C. App. at 169, 552 S.E.2d at 227-28.
II. Conclusion
While the majority finds this Court bound by precedent in Landfall, I would hold that River Birch is controlling precedent at bar. See Rogerson v. Fitzpatrick, 121 N.C. App. 728, 732, 468 S.E.2d 447, 450 (1996) (citing Dunn v. Pate, 106 N.C. App. 56, 60, 415 S.E.2d 102, 104 (1992), rev’d on other grounds, 334 N.C. 115, 431 S.E.2d 178 (1993) (“It is elementary that this Court is bound by holdings of the Supreme Court.”); See also Brundage v. Foye, 118 N.C. App. 138, 141, 454 S.E.2d 669, 671 (1995) (“[0]ur responsibility is to follow established precedent set forth by our Supreme Court.”)
For the foregoing reasons, I respectfully dissent.